DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 9 November 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 13 May 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s elections of 1 April 2019 and 27 January 2021 are acknowledged, and were made without traverse. The elections are drawn to Group 1, claims 1-12 and 14-30, and the species “memory B cells” (CD20+, CD27+, and CD 138-), “B cell activating factor IL-21”, the transfecting step of “electroporation”, a transgene encoding a therapeutic protein, and more specifically an “enzyme”, and the “modified B cell composition of CD20-, CD38+, and CD138-. 
Claims 6, 20, 21, 25, 28, 29, 31-34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 1 April 2019 and 27 January 2021.

Information Disclosure Statement
Two information disclosure statements (IDSs) were filed 9 November 2021. The larger of the two has been considered. However, the smaller of the two fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.01(B) for the following reasons. First, it is not a proper IDS since it does not have a heading on the listing that clearly indicates that the list is an Information Disclosure Statement. Second, pending US applications are to be cited by application number, filing date and inventors, while the improper IDS does not provide inventors. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-12, 14, 16-19, 22, 23, 26, 27, 30, 35 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Xu et al. (U.S. Pre-Grant Publication Number 2016/0046908; applicant’s IDS). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 May 2021. A response to applicant’s traversal regarding the present invention has been combined with the response to the traversed anticipation/obviousness rejection below, since the issues as argued are substantially identical.
Claim 1 recites a method of producing a modified B cell composition comprising:
(a)    isolating B cells from a sample, thereby obtaining an isolated B cell population,
(b)    culturing the isolated B cell population in vitro with one or more B cell activating factors, the B cell activating factors comprising CD40L, IL-2, IL-4, IL-10, IL-15, and IL-21, and with a CD40L crosslinking agent, thereby obtaining an expanded B cell population, and
(c)    transfecting the expanded B cell population with a transgene, 
(d) thereby obtaining a modified B cell composition, and wherein the modified B cell composition has enhanced migratory capacity compared to cultured B cells.
Claim 2 recites the method of claim 1, wherein the transfecting step further comprises enriching the expanded B cell population using a selectable marker.
Claim 3 recites the method of claim 2, wherein the selectable marker is selected from the group consisting of a fluorescent marker protein, a drug resistance factor, and a surface marker.
Claim 4 recites the method of claim 1, wherein the isolated B cell population is CD20+, CD27+, and CD 138-.
Claim 5 recites the method of claim 1, wherein the isolated B cell population is CD20+ and IgG+.
Claim 7 recites the method of claim 1, wherein the sample is whole blood or peripheral blood mononuclear cells (PBMCs).
Claim 9 recites the method of claim 1, wherein the B cell activating factors of the culturing step further comprise IFN-α, IFN-δ, or both IFN-α and IFN-δ.
Claim 10 recites the method of claim 9, wherein CD40L is histidine-tagged soluble recombinant CD40L (sCD40L-his) and the CD40L crosslinking agent is anti-poly-histidine monoclonal antibody. 
Claim 11 recites the method of claim 1, wherein the B cell activating factors of the culturing step further comprise IL-6. 
Claim 12 recites the method of claim 1, wherein the B cell activating factors of the culturing step further comprise p-ODN.
Claim 14 recites the method of claim 1, wherein feeder cells are absent from the culturing step.
Claim 16 recites the method of claim 15, wherein cells of the expanded B cell population migrate toward CXCL12.
Claim 17 recites the method of claim 15, wherein at least 20% of the cells of the expanded B cell population are migratory.
Claim 18 recites the method of claim 39, wherein the B cell differentiating factors of the differentiating step comprise CD40L, CpG, and IL-10.
Claim 19 recites the method of claim 1, wherein the transfecting comprises electroporating the expanded B cell population.
Claim 22 recites the method of claim 1, wherein the transfecting comprises transfecting the expanded B cell population with a non-viral vector.
Claim 23 recites the method of claim 22, wherein the non-viral vector is a plasmid.
Claim 26 recites the method of claim 1, wherein the transgene encodes a therapeutic protein.
Claim 27 recites the method of claim 26, wherein the therapeutic protein is an enzyme.

Claim 35 recites the method of claim 1, wherein cells of the modified B cell composition are CD20- and CD38+.
Claim 37 recites the method of claim 1, wherein the isolating step comprises isolating memory B cells.
Claim 38 recites the method of claim 1, wherein the isolating step comprises isolating CD19+ B cells.
Claim 39 recites the method of claim 1, wherein the method further comprises differentiating the expanded B cell population in vitro with B cell differentiating factors.
Xu teaches isolating PBMC and CD19+ B cells (paragraph [0018], for example), and culturing such cells in vitro with activating factors that include each of the recited factors of claim 1 (see paragraphs [0010] or [0021], for example). Xu teaches that CD40L may be cross-linked by an anti-poly histidine monoclonal antibody (paragraph [0010] for example). Xu teaches transfect in such cells with a transgene of interest (see paragraph [0020] for example), and differentiating such cells comprising the use of each of the differentiating agents recited in claim 18 (see paragraph [0021] for example). Xu teaches using fluorescent markers in paragraph [0043], the use of memory B cells (abstract), which the instant specification teaches are CD20+, CD27+ and CD138- and IgG+. The use of IFN-α, IFN-δ, IL-6 and CPGs method of activating B cells are taught in paragraph [0021] for example. The absence of feeder cells is taught in paragraph [0014] for example. While Xu is silent as to whether or not the expanded B cell population is migratory towards CXCL12, or that 20% are migratory, these are considered to be outcomes that naturally flow from activated B cells made according to the method disclosed by 
Alternatively, to the extent that the teachings of Xu set forth numerous B cell activating factors whereas the instant independent claim 1 recites a specific subset of 7 specific such factors, and in an attempt to be responsive to the issue of whether improper picking and choosing would be necessary in such a manner to foreclose anticipation, it is emphasized that one of ordinary skill in the art would have considered the use of the specific subset of recited factors to at least have been obvious at the time the invention was filed. M.P.E.P. § 2143(I)(E) establishes that it is prima facie obvious to choose from a finite number of identified predict predictable solutions with a reasonable expectation of success. Xu makes clear that the list of activating factors recited therein are each useful in providing for B cell activation. One of ordinary skill in the art would therefore have considered it at least obvious to try any specific subset of such factors, including the instantly claimed subset. Furthermore, since each of the recited activating factors set forth by Xu are described therein as capable of activating B cells for expansion and/or differentiation, one of ordinary skill in the art would have had a high expectation of success. prima facie obvious at the time the invention was made.


Claim(s) 1-5, 7, 9, 11, 12, 14, 16-19, 22, 23, 26, 27, 30, 35 and 37-39 are rejected under 35 U.S.C. 102(a)(1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scholz et al. (U.S. Pre-Grant Publication Number 2013/0143267). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 May 2021. A response to applicant’s traversal follows the reiterated rejection below.
A description of the invention of the rejected claims is relied upon as discussed above.
Scholz teaches isolating PBMC and CD19+ B cells (paragraph [0023], for example), and culturing such cells in vitro with activating factors that include each of the recited factors of claim 1 (see paragraphs [0014] or [0030], for example). Scholz teaches that CD40L may be bound to a surface (paragraph [0030] for example), or used with a cross-linking enhancer (paragraph [0035] for example) thereby meeting the limitation for a cross-linking agent. Scholz teaches transfect in such cells with a transgene of interest (see abstract for example), and differentiating such cells comprising the use of each of the differentiating agents recited in claim 18 (see paragraph [0030] for example). Scholz teaches using fluorescent markers in paragraph [0052], the use of memory B cells at paragraph [0028] for example, which the instant specification teaches are CD20+, CD27+ and CD138- and IgG+. The use of IFN-α, IFN-δ, IL-6 and CPGs method of activating B cells are taught in paragraph [0030] for example. Feeder cells 
Alternatively (and as above), to the extent that the teachings of Scholz set forth numerous B cell activating factors whereas the instant independent claim 1 recites a specific subset of 7 specific such factors, and in an attempt to be responsive to the issue of whether improper picking and choosing would be necessary in such a manner to foreclose anticipation, it is emphasized that one of ordinary skill in the art would have considered the use of the specific subset of recited factors to at least have been obvious at the time the invention was filed. M.P.E.P. § 2143(I)(E) establishes that it is prima facie obvious to choose from a finite number of identified predict predictable solutions with a reasonable expectation of success. Scholz makes clear that the list of activating factors recited therein are each useful in providing for B cell activation. One of prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that neither Xu nor Scholz teaches the particular combination of activating factors provided in claim 1, and are silent as to which of the numerous factors disclosed in these references should be used to produce a modified B cell with enhanced migratory capacity compared to uncultured B cells. 
This has been fully considered, but is not persuasive. First, it is emphasized that applicant’s argument that the instant invention recites a specific subset of factors is not the same as the instant invention being limited to this subset, since claim 1 step (b) recites that the B cell activating factors are those “…comprising CD40L, IL-2, IL-4, IL-10, IL-15, and IL-21…” (Emphasis added). The use of the open “comprising” language is understood to allow for the use of these factors plus anything else. 
Moreover, the notion that “…neither Xu nor Scholz teach the particular combination of activating factors as provided in the instant claim 1…” is not adopted (see page 9 of applicant’s arguments of 9 November 2021), since paragraph [0021] of Xu discloses “… purified B cells may be cultured in the presence or absence of feeder cells, with CD40L in presence of one or The only difference between this list and the particular combination recited in claim 1 is IL-21, which is disclosed earlier in the exact same paragraph as a B cell activating/differentiating factor. A virtually identical situation exists with regard to paragraph [0030] of Scholz. Accordingly, since both Xu and Scholz specifically teaches the particular combination of 5 of the 6 B cell differentiating factors in common with the instant claim 1, and further provides the only missing factor in the very same paragraph, the argument that neither Xu nor Scholz teach the particular combination of activating factors as provided in the instant claim 1 is not persuasive.
Applicant further argues that the instant application provides for unexpected results relating to migration of B cells. Applicant points to example 9 of the instant application, arguing that the particular combination recited in claim 1 “…greatly enhanced the migratory capacity of the B cells compared to uncultured B cells…” It is further argued that in example 8 of the instant application, the culture system comprising CD40L, a CDS40L crosslinking agent, IL-2, IL-4, IL-10, IL-15, and IL-21 “greatly enhanced the level of proliferation of B cells.” Applicant asserts that figure 13 of the instant application demonstrates that removal of even one of the activating factors significantly decreases proliferation of B cells, and that figure 14 of the instant application demonstrates that the use of CD40L, a CD40L crosslinking agent, 11-2, IL-4, 1L-10, IL-15, and 1-21 promotes a high level of proliferation of B cells at a low cell density and in the absence of feeder cells. Applicant concludes that it is unexpected that such a degree of enhanced migratory capacity and/or enhanced expansion would result from the specific activating factors provided in the instant claims.

The results pointed to by applicant do not conclusively demonstrate that the difference between the expectations of one of ordinary skill in those disclosed in applicant’s specification rise to a difference that is really unexpected. For example, applicant has not demonstrated that one of ordinary skill in the art would expect B cells exposed to known proliferation and activation factors to have the same low level of migratory capacity as uncultured B cells. Without evidence for this notion, the significance of these results cannot be considered unexpected. Applicant further relies upon examples 8 and 13 to allegedly demonstrate that addition of activating factors enhance the level of proliferation of B cells, and that removal of even one of the activating factors decreases proliferation of B cells, respectively. However, one of ordinary skill in the art would expect the addition of activating factors to enhance proliferation, and that removal of activating factors to affect B cell proliferation, so it is unclear how these results rise to the level of being unexpected and significant. It is reiterated that the burden is on applicant to establish results are unexpected and significant. Similarly, Applicant’s bald assertion that “it is unexpected that such a degree of enhanced migratory capacity and/or enhanced expansion would result from the specific activating factors provided in the instant .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14, 16-19, 22-24, 26, 27, 30, 35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu or Scholz (supra; in the alternative) in view of Blanco-Betancourt et al. (“Blanco-Betancourt”: Blood, April 2004; 103(7)2683-2690) and Moghimi et al. (“Moghimi”; J Genet Syndr Gene Ther. 2011, 2(103)1-10). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 May 2021. A response to applicant’s traversal follows the reiterated rejection below.
A description of the invention of claims 1-5, 7, 9-12, 14-19, 22, 23, 26, 27, 30, 35 and 37-39, and their rejection as being anticipated and/or in the alternative, obvious over the teachings of Xu or Scholz is relied upon as discussed above.
Claim 8 recites the method of claim 1, wherein the isolating step comprises 1) depleting CD3+ and CD56+ cells and 2) enriching for CD27+ cells.
Claim 24 recites the method of claim 23, wherein the non-viral vector comprises a transposon.

Blanco-Betancourt teaches isolating CD27+ cells comprising depleting CD3+ and CD56+ cells. See “Patients, materials and methods”, and specifically the subsection entitled “B-lymphocyte purification”, which teaches B cells were enriched to greater than 90% by depletion of CD3+ and CD56+ cells. It would have been obvious to enrich memory B cells comprising a step of depleting CD3+ and CD56+ cells as taught by Blanco-Betancourt, since one of ordinary skill in the art would have been motivated to achieve B cell purification of up to 90% as taught by Blanco-Betancourt. Since Blanco-Betancourt teaches all the steps and reagents necessary to do so, one of ordinary skill in the art would also have had a reasonable expectation of success.
Furthermore, one of ordinary skill in the art would also have been motivated to employ a transposon in order to transfect B cells, since both Xu and Scholz teach transfecting B cells with therapeutic constructs, and since Moghimi teaches that transposons are useful in B cell gene transfer. Accordingly, one of ordinary skill in the art would have considered it obvious to substitute the use of a transposon in the methods of transfecting B cells of Xu and Scholz, since it is prima facie obvious to substitute one known element for another to obtain predictable results. Since Moghimi teaches all the steps and reagents necessary to do so, one of ordinary skill in the art would also have had a reasonable expectation of success. Accordingly, in the absence of evidence to the contrary one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Response to Traversal

This has been fully considered, but is unpersuasive for the same reasons discussed in the 35 USC § 102/103 rejections under Xu and Scholz above, which won’t be reiterated here for the sake of brevity. Applicant argues that neither Blanco-Betancourt or Moghivni remedy the alleged deficiencies of Xu and Scholz. However, since Xu and Scholz are not considered deficient, this argument is unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-12, 14, 16-19, 22, 23, 26, 27, 30, 35 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,240,125 to Xu et al. (corresponding to the U.S. Pre-Grant Publication Number cited above to the same inventor). This rejection is repeated for the same reasons of record as set 
Although the claims at issue are not identical, they are not patentably distinct from each other because Xu claims an in vitro culture method for expressing a nucleic acid of interest in a B cell comprising, (a) contacting memory B cells with a composition comprising multimerized soluble CD40L in combination with IL-2, IL-10, IL15 and class P-CpG oligodeoxynucleotides (p-ODN) ("CD40L composition") for about 3 days; (b) removing the CD40L composition from the B cells of (a) and contacting the B cells of (a) with IL-2, IL-10, IL-6 and IL-15 under conditions such that the B cells in (b) express CD38; (c) transducing the B cells of (b) on day 5 of the in vitro cell culture with a retroviral vector pseudotyped with VSV-G, wherein said retroviral vector comprises the nucleic acid of interest operably linked to a promoter; and (d) contacting the transduced B cells of (c) with IFN-α, IFN-δ, IL-6 and IL-15, and thereby expressing the nucleic acid of interest in the B cell. 
The claims of Xu set forth numerous B cell activating factors whereas the instant independent claim 1 recites a specific subset of 7 specific such factors. One of ordinary skill in the art would have considered the use of the instantly recited specific subset of recited factors to at least have been obvious at the time the invention was filed. M.P.E.P. § 2143(I)(E) establishes that it is prima facie obvious to choose from a finite number of identified predict predictable solutions with a reasonable expectation of success. Xu makes clear that the list of activating factors recited therein are each useful in providing for B cell activation. One of ordinary skill in the art would therefore have considered it at least obvious to try any specific subset of such factors, including the instantly claimed subset. Furthermore, since each of the recited activating factors set forth by Xu are described therein as capable of activating B cells for expansion and/or prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that the instant claims differ from Xu at least by way of the step-wise culture methods and also by way of the media compositions used to culture cells. Xu is alleged to require multiple media compositions, wherein the different medias are added and removed from cells being cultured at specified timepoints. It is argued that the instant claims do not require multiple medias, nor do they require the addition and removal of various medias comprising various components at specified timepoints. It is further argued that the instant claims make no reference to culturing cells in a media comprising either class P CpG oligodeoxynucleotides (p-ODN) or IL-6.
This has been fully considered but is not persuasive. The instant claims recite “a method of producing a modified B cell composition comprising…” Use of the term “comprising” allows for extraneous elements such as different steps and medias that are not otherwise excluded by the recited claim terms. In other words, while it may be granted that the instant claims do not require multiple medias nor the addition and removal of various medias comprising various components at specified timepoints, they do not exclude these elements either. The claims broadly embrace the patented claims therefore. Furthermore, the notion that the claims do not require IL-6 or p-ODN is simply incorrect. Applicants attention is directed to claims 11 and 12, which recite these precise components. The rejection is thus proper and is maintained accordingly.

Claim(s) 1-5, 7, 9, 11, 12, 14, 16-19, 22, 23, 26, 27, 30, 35 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,074,223 to Scholz et al. (corresponding to the U.S. Pre-Grant Publication Number cited above to the same inventor). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 May 2021. A response to applicant’s traversal regarding the present invention is provided below.
Scholz claims a method for producing a protein of interest, comprising: (a) transducing in vitro a plurality of peripheral blood B cells with a retroviral vector pseudotyped with measles virus glycoproteins H and F to obtain a plurality of transduced B cells, wherein said retroviral vector comprises a nucleic acid of interest that encodes the protein of interest, the nucleic acid of interest being operably linked to a heterologous promoter that is capable of directing expression of the nucleic acid of interest in a plasma cell; (b) activating the plurality of transduced B cells to obtain a cell population comprising transduced B cells that have differentiated into CD38+ plasma cells, said step of activating comprising contacting the B cells with a composition comprising CD40L in combination with a B cell activating factor comprising one or more factors selected from IL-10, IL-4, IL-7, CpG DNA, IL-2, IL-15, IL-6, and IFN-.alpha., wherein one of said factors is IL-15; and (c) culturing the CD38+ plasma cells of (b) so that the heterologous promoter directs expression of the nucleic acid of interest, and thereby producing the protein of interest.
The claims of Scholz set forth numerous B cell activating factors whereas the instant independent claim 1 recites a specific subset of 7 specific such factors. One of ordinary skill in the art would have considered the use of the instantly recited specific subset of recited factors to prima facie obvious to choose from a finite number of identified predict predictable solutions with a reasonable expectation of success. Scholz makes clear that the list of activating factors recited therein are each useful in providing for B cell activation. One of ordinary skill in the art would therefore have considered it at least obvious to try any specific subset of such factors, including the instantly claimed subset. Furthermore, since each of the recited activating factors set forth by Scholz are described therein as capable of activating B cells for expansion and/or differentiation, one of ordinary skill in the art would have had a high expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that the instant claims differ from Scholz by way of the media compositions used to culture cells. It is alleged that Scholz requires the use of one or more factors including IL-7, CpG DNA, and IL-6, which are alleged not to be required in the instant claims. It is further argued that the instant claims require different components not mentioned in Scholz et al., for example, IL-21.
This has been fully considered, but is not persuasive. Regarding the assertion that Scholz requires the use of one or more factors including IL-7, CpG DNA, and IL-6, which are alleged not to be required presently, applicant’s attention is directed to claims 11 and 12, which recite the use of p-ODN and IL-6. Furthermore, it is reiterated from above that the instant claims’ use of the term “comprising” allows for extraneous elements such as the IL-7 of Scholz. Instant claims 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633